DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the filing of 12/4/2020. Claims 1-8 are currently pending. Claims 1-8 have been amended in a preliminary amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In this case, the erecting means first recited in claim 1, the actuator means first recited in claim 1, and the quick release means of claim 5 are being interpreted under 35 U.S.C. 112(f) and correspond to element 10, element 18, and element 17 respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
 	Regarding claim 1, the limitation “a first interface adapted to actuate a leading edge erecting arm for leading edge erection of a carton and a second interface adapted to actuate a trailing edge erecting arm for trailing edge erection of a carton” in lines 7-10 is vague and indefinite because it is not clear how an interface is capable of performing an actuation. An interface is simply where two elements meet. Actuation requires applying a motive force. How can an interface apply a motive force? In order to further prosecution and consistent with applicant’s disclosure, the limitation has been interpreted to mean that the respective interfaces cooperate with another element to actuate the respective erecting arms. Claims 2-8 are rejected based on their dependency from claim 1.
	Regarding claim 6, the limitation “a movement of the actuator means” in line 3 is vague and indefinite because it is not clear how two interfaces can have a movement. In order to further prosecution, the limitation has been interpreted to mean that interaction between the actuator arm and the actuator means results in movement. Claims 7 and 8 are rejected based on their dependency from claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 7788881 B2) in view of Lundgren (US 2013/0039731 A1).
Regarding claim 1, Johnson discloses a carton feeding device (100 – Fig. 1), comprising a replaceable pick-up head (the assembly of 102, 104, 108 and the elements carried by 102 and 104 – Fig. 1) attached to the carton feeding device at an attachment (at 110 – Fig. 1), where the pick-up head comprises a plurality of vacuum cups (106 – Fig. 1) and an erecting means (the assembly of 102 and 104 – Fig. 1) pivotally suspended at the pick-up head (col. 3, lines 30-33), wherein the attachment is adapted to receive different pick-up heads, and the carton feeding device comprises an actuator means (110 – Fig. 1) comprising a first interface (114 – Fig. 1) adapted to actuate a leading edge erecting arm (102 – Fig. 1) for leading edge (304 – Fig. 5) erection of a carton and a second interface (the semi-circle channel similar to 114 – Fig. 1, col. 3, lines 47-51) adapted to actuate a trailing edge erecting arm (104 – Fig. 1) for trailing edge (306 – Fig. 5) erection of a carton. Note that the limitation “for feeding cartons to a conveyor track from a magazine” is a recitation of intended use and the limitations “a replaceable pick-up 
	However, Johnson does not disclose that the attachment for the pick-up head is arranged on a rotor arm since Johnson.
	Lundgren teaches a carton feeding device (1 – Fig. 1) for feeding cartons to a conveyor track (20 – Fig. 1) from a magazine (7 – Fig. 1), comprising a pick-up head (8 – Fig. 1) attached to the carton feeding device at an attachment (at the unlabeled arm best seen in Fig. 4), where the attachment for the pick-up head is arranged on a rotor arm (the unlabeled arm best seen in Fig. 4). Since Johnson does not disclose how cartons are delivered or released from the carton feeding device, one of ordinary skill in the art, upon reading the teaching of Lundgren, would have recognized that cartons can be transferred to a from the carton feeding device of Johnson by arranging the pick-up head on a rotor arm as suggested by Lundgren.


Johnson, as modified by Lundgren, further teaches:
	Claim 2, the second interface (the semi-circle channel similar to 114 – Fig. 1, col. 3, lines 47-51, Johnson) is longer (see Fig. 2, Johnson) than the first interface (the interface between 116 and 126 – Fig. 1, Johnson). Note that this rejection is based on an alternative interpretation of Johnson in which the first interface is the interface between 116 and 126.

	Claim 3, the first interface (114 – Fig. 1, Johnson) and the second interface (the semi-circle channel similar to 114 – Fig. 1, col. 3, lines 47-51, Johnson) is a groove arranged in the actuator means (see Figs. 1 and 2 and col. 3, lines 47-51, Johnson).

	Claim 4, the second interface (the semi-circle channel similar to 114 – Fig. 1, col. 3, lines 47-51, Johnson) is at least twice as long as the first interface (the interface between 116 and 126 – Fig. 1 and see Fig. 2, Johnson).

(the assembly of 102, 104, 108 and the elements carried by 102 and 104 – Fig. 1, Johnson) is attached to the attachment with a quick release means (the elements for attaching the pick-up head are interpreted to be quick release means).

	Claim 6, the erecting means (the assembly of 102 and 104 – Fig. 1, Johnson) comprises an actuator arm (102 – Fig. 1, Johnson) adapted to transfer a movement of the actuator means (110 – Fig. 1, Johnson) to the erecting means (col. 3, lines 35-39, Johnson).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 7788881 B2) in view of Lundgren (US 2013/0039731 A1) and Klein (US 2016/1085066 A1).
	Regarding claim 8, Johnson, as modified by Lundgren, teaches essentially all of the elements of the claimed invention in claim 6.
	However, Johnson, as modified by Lundgren, is silent as to the adjustability of the actuator arm.
	Klein teaches an actuator arm (64 – Fig. 9), wherein the actuator arm is adjustable such that the degree of erecting can be set (para. 0059, lines 8-14 and para. 0087, lines 12-16).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the actuator arm of Johnson and Lundren to be adjustable as suggested by Klein. One of ordinary skill in the art would have been motivated to make this modification in order to allow different configurations of cartons to be handled and thus improve the applicability of the carton feeding device.

Allowable Subject Matter
Claim 7 is would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
2/7/2022